 

Exhibit 10.8

 



ENVIRONMENTAL AND HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT

 

Property Commonly Known As
"Whetstone Apartments"

 

This Environmental and Hazardous Substances Indemnity Agreement (this "Indemnity
Agreement") is executed and delivered as of the 20th day of May, 2015, by BR-TBR
WHETSTONE OWNER, LLC, a Delaware limited liability company ("Borrower"), and
BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation ("Guarantor") to
and for the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns ("Lender").

 

RECITALS:

 

A.          On or about the date hereof, Borrower and Lender entered into that
certain Loan Agreement (as amended from time to time, the "Loan Agreement")
whereby Lender agreed to make a secured loan (the "Loan") available to Borrower
in the maximum aggregate amount at any time outstanding not to exceed the sum of
Twenty-Five Million One Hundred Forty-Seven Thousand Five Hundred Dollars
($25,147,500.00), to finance that certain 204-unit multifamily property known as
"Whetstone Apartments" located at 501 Willard Street in Durham, Durham County,
North Carolina 27701 (the "Property"). A legal description of the land included
in the Property is set forth on Exhibit A attached hereto.

 

B.           In connection with the Loan, Borrower has executed and delivered to
Lender a Promissory Note in favor of Lender of even date herewith (as amended
from time to time, the "Note") in the principal amount of the Loan, payment of
which is secured by (i) a Deed of Trust made by Borrower in favor of Lender on
the Property (as amended from time to time, the "Deed of Trust") and (ii) the
other Loan Documents.

 

C.           Borrower and Guarantor will derive financial benefit from the Loan
evidenced and secured by the Note, the Deed of Trust and the other Loan
Documents.

 

D.           Borrower and Guarantor are referenced to individually herein as an
"Indemnitor" and collectively, jointly and severally, as "Indemnitors." As a
condition to making the Loan, Lender requires the Indemnitors to indemnify
Lender upon the occurrence of certain events.

 

E.           Lender has relied on the statements and agreements contained herein
in agreeing to make the Loan.

 

AGREEMENTS:

 

In consideration of the Recitals set forth above and hereby incorporated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Indemnitors hereby agree as follows:

 

1.           Definitions. (a) Capitalized terms used herein shall have the
meanings set forth in Section 1(b) of this Indemnity Agreement or in the
specific sections of this Indemnity Agreement. Capitalized terms used and not
otherwise defined in this Indemnity Agreement shall have the meanings
respectively ascribed to them in the Loan Agreement.

 

1

 

 

(b)         For purposes of this Indemnity Agreement, the following terms shall
have the meanings as hereinafter set forth:

 

"Environmental Laws" means, collectively, all Laws related to or regulating or
otherwise related to Hazardous Material, drinking water, groundwater, wetlands,
landfills, open dumps, storage tanks, underground storage tanks, solid waste,
waste water, storm water run-off, waste emissions or wells. Without limiting the
generality of the foregoing, the term shall encompass each of the following
statutes, and regulations promulgated thereunder, and amendments and successors
to such statutes and regulations, as may be enacted and promulgated from time to
time: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. §9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq.), the Public Health Service Act (42 U.S.C. §300(f) et seq.), the
Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. 5136 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water Act (33
U.S.C. §1251 et seq.), the Federal Clean Air Act (42 U.S.C. §7401 et seq.), and
any and all applicable North Carolina and/or Federal statutes, laws and
regulations regarding Hazardous Materials, as amended or restated from time to
time including any successor thereto, and any regulations promulgated pursuant
thereto.

 

"Environmental Proceedings" means any proceedings, hearings or meetings, whether
civil (including actions by private parties), criminal, or administrative
proceedings, relating to the environmental conditions or any Hazardous Material
at, under, upon, emanating to or from or otherwise related to the Property.

 

"Governmental Authority" means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

 

"Hazardous Material" means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Environmental Law of any Governmental Authority having
jurisdiction over the Property or any portion thereof or its use, including:
(i) any "hazardous substance" defined as such in (or for purposes of) the
Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C.A. § 9601(14) as may be amended from time to time, or any so-called
"superfund" or "superlien" Law, including the judicial interpretation thereof;
(ii) any "pollutant or contaminant" as defined in 42 U.S.C.A. § 9601(33);
(iii) any material now defined as "hazardous waste" pursuant to 40 C.F.R. Part
260; (iv) any petroleum, including crude oil or any fraction thereof;
(v) natural gas, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel; (vi) any "hazardous chemical" as defined pursuant to 29 C.F.R.
Part 1910; and (vii) any other toxic substance or contaminant that is subject to
any other Environmental Law or other past or present requirement of any
Governmental Authority. The foregoing notwithstanding, any such materials or
substances used at the Property or located at the Property in connection with
the maintenance and operation of the Property by Borrower or any tenant under
any lease in de minimis amounts and in accordance with any applicable
Environmental Laws shall not constitute Hazardous Materials.

 

2

 

 

"Indemnified Parties" means Lender and Lender's parent, subsidiaries and
affiliates, each of their respective shareholders, directors, officers,
employees and agents, and the successors and assigns of any of them; and
"Indemnified Party" shall mean any one of the Indemnified Parties.

 

"Laws" means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial and administrative
decrees and opinions or precedential authority in the applicable jurisdiction.
Any reference above to a Law includes the same as it may be amended from time to
time, including the judicial interpretation thereof.

 

"Release" shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, storing, escaping, leaching, dumping, or
discarding, burying, abandoning, or disposing into the environment.

 

"Threat of Release" shall mean a substantial likelihood of a Release which
requires action to prevent or mitigate damage to the environment which may
result from such Release.

 

2.           Representations and Warranties. Each Indemnitor hereby represents
and warrants to Lender (i) that, except as specifically disclosed in the
Environmental Reports (as defined below) listed in Exhibit B attached hereto and
delivered on or before the date of this Indemnity Agreement (the "Environmental
Documents") to the best of its knowledge, (a) the Property has been and is free
from contamination by Hazardous Material, and (b) no Release of any Hazardous
Material has occurred on, onto or about the Property; (ii) that to its
knowledge, except as specifically disclosed in the Environmental Documents or
the Loan Documents, the Property currently complies, and will comply based on
its anticipated use, with all Environmental Laws; (iii) that, to each
Indemnitor's knowledge in connection with the ownership, operation, and use of
the Property, all necessary notices have been filed and all required permits,
licenses and other authorizations have been obtained, including those relating
to the generation, treatment, storage, disposal or use of Hazardous Material;
(iv) that to the best of its knowledge, except as disclosed in the Environmental
Documents, there is no present, past or threatened investigation, inquiry,
judicial or administrative proceeding, complaint, action, notice, order or claim
relating to the environmental condition of, or to events involving Hazardous
Materials on or about, the Property; (v) except as may be reflected in the
documents pursuant to which Borrower acquired the Property (copies of which have
been provided to Lender prior to the date hereof), it has not, nor will it,
release or waive the liability of any previous owner, lessee or operator of the
Property or any party who may be potentially responsible for the presence of or
removal of Hazardous Material from the Property, nor has it made promises of
indemnification regarding Hazardous Material on the Property to any party,
except as contained herein and in the Loan Documents; (vi) to its knowledge,
except as disclosed in the Environmental Documents, there are no existing or
closed underground storage tanks or other underground storage receptacles for
Hazardous Materials on the Property; (vii) to its knowledge, except as disclosed
in the Environmental Documents, no notice has been received of a claim by any
party that any use, operation or condition of the Property or any of Borrower's
operations has caused any nuisance or any other liability or adverse condition
on any other property nor does Borrower know of any basis for such a claim; and
(viii) to its knowledge, except as disclosed in the Environmental Documents,
there are no agreements, consent orders, decrees, judgments, license or permit
conditions or other orders or directives of any federal, state or local court,
Governmental Authority or agreements, whether settlement agreements or
otherwise, with any third parties relating to the ownership, use, operation,
sale, transfer or conveyance of the Property that require any change in the
present condition of the Property or any work, repairs, construction,
containment, clean up, investigations, studies, removal or other remedial action
or capital expenditures with respect to the Property.

 

3

 

 

3.           Covenants. Indemnitors shall

 

(a)          comply, and cause all other persons and entities on or occupying
the Property to comply, with all Environmental Laws in all material respects;

 

(b)          not install, use, generate, manufacture, store, treat, release or
dispose of, nor permit the installation, use, generation, storage, treatment,
release or disposal of, Hazardous Material on, under or about the Property
except in compliance with all Environmental Laws;

 

(c)          immediately advise Lender in writing of:

 

(i)          any and all Environmental Proceedings;

 

(ii)         the presence of any Hazardous Material in violation of any
Environmental Law on, under or about the Property of which Lender has not
previously been advised in writing;

 

(iii)        any remedial action taken by, or on behalf of, any Indemnitor in
response to any Hazardous Material on, under or about the Property or to any
Environmental Proceedings of which Lender has not previously been advised in
writing;

 

(iv)        the discovery by any Indemnitor of the presence of any Hazardous
Material on, under or about any real property or bodies of water adjoining or in
the vicinity of the Property in violation of any Environmental Law; and

 

(v)         the discovery by any Indemnitor of any occurrence or condition on
any real property adjoining or in the vicinity of the Property that could cause
the Property or any part thereof to be subject to any restrictions on the
ownership, occupancy, transferability or use of the Property under any
Environmental Law;

 

For the purposes hereof, the term "discovery" shall mean the date that
Indemnitor acquires actual knowledge of such fact or circumstance.

 

(d)         provide Lender with copies of all reports, analyses, notices,
licenses, approvals, orders, correspondences or other written materials in its
possession or control relating to the presence of Hazardous Material at the
Property in violation of any Environmental Law or Environmental Proceedings
immediately upon receipt, completion or delivery of such materials;

 

4

 

 

(e)          not install or allow to be installed any tanks on, at or under the
Property in violation of any Environmental Law;

 

(f)          not create or permit to continue in existence any lien (whether or
not such lien has priority over the lien created by the Deed of Trust) upon the
Property imposed pursuant to any Environmental Law;

 

(g)          not change or alter the present use of the Property unless
Indemnitors shall have notified Lender thereof in writing and Lender shall have
determined, in its sole and absolute discretion, that such change or
modification will not result in the presence of Hazardous Material in violation
of any Environmental Law on the Property in such a level that would increase the
potential liability for Environmental Proceedings; and

 

(h)         upon demand by an Indemnified Party, diligently defend any
Environmental Proceeding or claim related to the noncompliance of any
Environmental Law with respect to the Property or the use thereof, all at the
Indemnitors' own cost and expense and by counsel approved by Lender in the
exercise of its reasonable judgment; provided, however, that Lender may elect,
at any time, to conduct its own defense through counsel selected by Lender at
the sole cost and expense of the Indemnitors during the existence of an Event of
Default or in the event of any conflict identified by counsel, or as a result of
any dispute with Borrower's counsel regarding strategy or, in the absence
thereof, at Lender's cost.

 

5

 

 

4.           Right of Entry and Disclosure of Environmental Reports. Subject to
the rights of tenants under Leases (as defined in the Loan Documents), Borrower
hereby grants to Lender, its agents, employees, consultants and contractors, an
irrevocable license and authorization to enter upon and inspect the Property at
reasonable times and upon reasonable advance notice, and conduct such
environmental audits and tests, including, without limitation, subsurface
testing, soils and groundwater testing, and other tests which may physically
invade the Property, which Lender may in its sole and absolute discretion
determine are necessary or desirable. With respect to invasive testing, such as
soil borings, Lender shall consult with Borrower in advance of such tests.
Lender agrees, however, that it shall not conduct any such environmental audits
or tests, unless an Event of Default exists under the Loan Documents or Lender
has a commercially reasonable belief that such audit or test may disclose the
presence or release of Hazardous Material or unless an environmental audit deems
further testing necessary. Without limiting the generality of the foregoing,
Borrower agrees that Lender shall have the right to appoint a receiver to
enforce this right to enter and inspect the Property to the extent such
authority is provided under applicable law. All reasonable out-of-pocket costs
and expenses incurred by Lender in connection with any inspection, audit or
testing conducted in accordance with this Section 4 shall be paid by Indemnitors
upon demand by Lender. Except to the extent that the results of the tests would
obligate Lender or Indemnitors to make further disclosures under applicable law,
the results of all investigations and reports prepared by Lender shall be and at
all times remain the property of Lender and under no circumstances shall Lender
have any obligation whatsoever to disclose or otherwise make available to
Indemnitors or any other party such results or any other information obtained by
it in connection with such investigations and reports; provided, however, that
if there exists no Event of Default under the Loan Documents, if requested by
Borrower, Lender shall provide to Borrower a copy of the written report with
respect to any inspection, audit or testing for which any Indemnitor has paid
hereunder. Further, all such Environmental Reports paid for by an Indemnitor
shall be addressed to both Lender and Borrower so that, if no Event of Default
exists, Borrower may rely on all such Environmental Reports to the same extent
that Lender may rely on them. Lender hereby reserves the right, and Indemnitors
hereby expressly authorize Lender to make available to any party in connection
with a sale of the Property any and all reports, whether prepared by Lender or
prepared by Borrower and provided to Lender (collectively, the "Environmental
Reports") which Lender may have with respect to the environmental condition of
the Property. Indemnitors consent to Lender notifying any party under such
circumstances of the availability of any or all of the Environmental Reports and
the information contained therein. Each Indemnitor further agrees that Lender
may disclose such Environmental Reports to any Governmental Authority if Lender
reasonably believes that it is required to disclose any matter contained therein
to such Governmental Authority; provided that Lender shall give Borrower at
least 48 hours prior written notice before so doing and that Lender shall copy
Borrower on any and all such notices. Notwithstanding anything herein to the
contrary, in the event that there exists no Event of Default under the Loan
Documents and disclosure is required (or reasonably believed to be required by
Lender or Borrower) to any Governmental Authority as a result of the
Environmental Reports, to the extent permitted by applicable Law and so long as
Lender does not incur liability as a result thereof, Lender shall permit
Borrower to make and control such disclosure(s), with copies thereof provided to
Lender. Each Indemnitor acknowledges that Lender cannot control or otherwise
assure the truthfulness or accuracy of the Environmental Reports, and that the
release of the Environmental Reports, or any information contained therein, to
prospective bidders at any foreclosure sale of the Property may have a material
and adverse effect upon the amount which a party may bid at such sale. Each
Indemnitor agrees that Lender shall not have any liability whatsoever as a
result of delivering any or all of the Environmental Reports or any information
contained therein to any third party, and each Indemnitor hereby releases and
forever discharges Lender from any and all claims, damages, or causes of action
arising out of, connected with or incidental to the Environmental Reports or the
delivery thereof.

 

5.           Indemnitor's Remedial Work. Indemnitors shall promptly perform any
and all necessary remedial work ("Remedial Work") in response to any
Environmental Proceedings or the presence, storage, use, disposal,
transportation, discharge or release of any Hazardous Material on, under or
about any of the Property in violation of Environmental Laws; provided, however,
that Indemnitors shall perform or cause to be performed such Remedial Work so as
to minimize any impairment to Lender's security under the Loan Documents. All
Remedial Work shall be conducted:

 

(a)          in a diligent and timely fashion by licensed contractors acting
under the supervision of a consulting environmental engineer;

 

(b)          pursuant to a detailed written plan for the Remedial Work approved
by any public or private agencies or persons with a legal or contractual right
to such approval;

 

(c)          with such insurance coverage pertaining to liabilities arising out
of the Remedial Work as is then customarily maintained with respect to such
activities; and

 

(d)          only following receipt of any required permits, licenses or
approvals.

 

6

 

 

The selection of the Remedial Work contractors and consulting environmental
engineer, the contracts entered into with such parties, any disclosures to or
agreements with any public or private agencies or parties relating to Remedial
Work and the written plan for the Remedial Work (and any changes thereto) shall
each be subject to Lender's prior written approval, which shall not be
unreasonably withheld or delayed. In addition, Indemnitors shall submit to
Lender, promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitors in connection with any Remedial Work, or Hazardous
Material relating to the Property. All costs and expenses of such Remedial Work
shall be paid by Indemnitors, including, without limitation, the charges of the
Remedial Work contractors and the consulting environmental engineer, any taxes
or penalties assessed in connection with the Remedial Work and Lender's
reasonable fees and out-of-pocket costs incurred in connection with monitoring
or review of such Remedial Work. Lender shall have the right but not the
obligation to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Environmental
Proceedings.

 

6.           Indemnity. Indemnitors shall protect, indemnify, defend and hold
Lender and any successors to Lender's interest in the Property, and any other
Person who acquires any portion of the Property at a foreclosure sale or
otherwise through the exercise of Lender's rights and remedies under the Loan
Documents, and all directors, officers, employees and agents of all of the
aforementioned indemnified parties, harmless from and against any and all actual
or potential claims, liabilities, damages (direct or indirect), losses, fines,
penalties, judgments, awards, costs and expenses (including, without limitation,
reasonable attorneys' fees and costs and expenses of investigation)
(collectively, "Expenses") which arise out of or relate in any way to any breach
of any representation, warranty or covenant contained herein, or any
Environmental Proceedings or any use, handling, production, transportation,
disposal, release or storage of any Hazardous Material in, under or on the
Property in violation of any Environmental Law, whether by any Indemnitor or any
other person, including, without limitation:

 

(a)         all foreseeable and all unforeseeable Expenses arising out of:

 

(i)          Environmental Proceedings or the use, generation, storage,
discharge or disposal of Hazardous Material by Indemnitors, any prior owner or
operator of the Property or any person on or about the Property;

 

(ii)         any residual contamination arising from the Property affecting any
natural resource or the environment; or

 

(iii)        any exercise by Lender of any of its rights and remedies hereunder;
and

 

(b)         the costs of any required or necessary investigation, assessment,
testing, remediation, repair, cleanup, or detoxification of the Property and the
preparation of any closure or other required plans.

 

7

 

 

Indemnitors' liability to the aforementioned indemnified parties shall arise
upon the earlier to occur of (1) discovery of any such Hazardous Material on,
under or about the Property, that is in violation of the Environmental Laws or
(2) the institution of any Environmental Proceedings, and not upon the
realization of loss or damage, and Indemnitors shall pay to Lender from time to
time, immediately upon request, an amount equal to such Expenses, as reasonably
determined by Lender. In addition, in the event any Hazardous Material is
removed, or caused to be removed from the Property, by Indemnitors, Lender or
any other person, the number assigned by the U.S. Environmental Protection
Agency to such Environmental Proceedings or any similar identification shall in
no event be in the name of Lender or identify the Lender as a generator,
arranger or other designation. The foregoing indemnity shall not include
Expenses arising solely from (x) Hazardous Material which first exist on the
Property (or if previously existing on the Property in compliance with
Environmental Laws, first violate any Environmental Law) following the date on
which the Lender takes title to the Property, whether by foreclosure of the Deed
of Trust, deed-in-lieu thereof or otherwise or (y) any acts of Lender that
constitute gross negligence or willful misconduct of Lender or any other
Indemnified Party.

 

7.           Remedies Upon Default. In addition to any other rights or remedies
Lender may have under this Indemnity Agreement, at law or in equity, in the
event that Indemnitors shall fail to timely comply with any of the provisions
hereof, or in the event that any representation or warranty made herein proves
to be false or misleading, then, in such event, after (i) delivering written
notice to Indemnitors, which notice specifically states that Indemnitors have
failed to comply with the provisions of this Indemnity Agreement; and (ii) the
expiration of the earlier to occur of the thirty (30) day period after receipt
of such notice (or, if such default cannot be reasonably cured within the thirty
(30) day period, if Borrower does not commence to cure such nonmonetary default
within such thirty (30) day period or thereafter fails to diligently and
continuously proceed to cure such nonmonetary default) or the cure period, if
any, permitted under any applicable Law with which Indemnitors shall have failed
to comply, Lender may declare an Event of Default under the Loan Documents and
exercise any and all remedies provided for therein, and/or do or cause to be
done whatever is reasonably necessary to cause the Property to comply with all
Laws relating to Hazardous Material and other applicable Laws, and the cost
thereof shall constitute an Expense hereunder and shall become immediately due
and payable without notice and with interest thereon at the Default Rate (as
defined in the Note) until paid. Subject to the rights of tenants under Leases,
Indemnitors shall give to Lender and its agents and employees access to the
Property for the purpose of effecting such compliance and hereby specifically
grant to Lender a license, effective upon expiration of the applicable period as
described above, if any, to do whatever is necessary to cause the Property to so
comply, including, without limitation, to enter the Property and remove
therefrom any Hazardous Material that violates any Environmental Law or
otherwise comply with any Laws relating to Hazardous Material.

 

8.           Obligations. The obligations set forth herein, including, without
limitation, Indemnitors' obligation to pay Expenses hereunder, are collectively
referred to as, the "Environmental Obligations". Notwithstanding any term or
provision contained herein or in the Loan Documents, the Environmental
Obligations are unconditional. Indemnitors shall be fully and personally liable
for the Environmental Obligations hereunder, and such liability shall not be
limited to the original principal amount of the Loan. Subject to clauses (i)
through (iv) below, the Environmental Obligations shall survive the repayment of
the Loan and any foreclosure, deed-in-lieu of foreclosure or similar proceedings
by or through which Lender or any of its affiliates, nominees, successors or
assigns or any other person bidding at a foreclosure sale (each, a "Successor
Owner") may obtain title to the Property or any portion thereof, provided,
however, that the Indemnitor shall not be liable to a Successor Owner for any
Environmental Obligations which arise solely from events or conditions at the
Property which arise after the Successor Owner has taken title to the Property.
Notwithstanding anything herein to the contrary, the Environmental Obligations
shall terminate upon fulfillment of each of the following conditions to the
reasonable satisfaction of Lender:

 

8

 

 

(i)          Lender shall have received full repayment of the Loan, and there
shall have expired all periods of time within which a claim for the recovery of
a preferential payment or fraudulent conveyance could be filed or asserted with
respect to such repayment;

 

(ii)         No Environmental Proceeding or any other environmental claim
relating to the Property shall be pending or threatened in writing;

 

(iii)        The Loan has been repaid without Lender or any affiliate thereof
ever having taken possession of the Property through the appointment of a
receiver or through any other exercise of Lender's rights and remedies following
an Event of Default under any of the Loan Documents; and

 

(iv)        At least twelve (12) months have passed since the date that the Loan
was paid in full in cash and no claim has been asserted for which any
indemnification is provided for in this Indemnity Agreement.

 

The liabilities of Indemnitors under this Indemnity Agreement shall in no way be
limited or impaired by, and each Indemnitor hereby consents to and agrees to be
bound by, any amendment or modification of the provisions of the Loan Documents
to or with Lender by Borrower or Guarantor or any related party to or affiliate
of Lender who succeeds Borrower as owner of the Property. In addition,
notwithstanding any terms of any of the Loan Documents to the contrary, the
liability of each Indemnitor under this Indemnity Agreement shall in no way be
limited or impaired by: (i) any extensions of time for performance required by
any of the Loan Documents; (ii) any sale, assignment or foreclosure of the Note
or the Deed of Trust or any sale or transfer of all or part of the Property;
(iii) any exculpatory provision in any of the Loan Documents limiting Lender's
recourse to property encumbered by the Deed of Trust or to any other security,
or limiting Lender's rights to a deficiency judgment against any Borrower; (iv)
the accuracy or inaccuracy of the representations and warranties made by any
Borrower or Guarantor under any of the Loan Documents; (v) the release of any
Borrower or Guarantor or any other person from performance or observance of any
of the agreements, covenants, terms or conditions contained in the Loan
Documents by operation of law, Lender's voluntary act, or otherwise; (vi) the
release or substitution, in whole or in part, of any security for the Note; or
(vii) Lender's failure to record the Deed of Trust or file any UCC-1 financing
statements (or Lender's improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Note; and, in any such case, whether with or without notice
to Borrower or any Guarantor and with or without consideration.

 

Each Indemnitor waives any right or claim of right to cause a marshalling of any
Borrower's assets or to cause Lender to proceed against any of the security for
the Loan before proceeding under this Indemnity Agreement against any Indemnitor
or to proceed against any Indemnitor in any particular order; each Indemnitor
agrees that any payments required to be made hereunder shall become due on
demand; each Indemnitor expressly waive and relinquish all rights and remedies
(including any rights of subrogation) accorded by applicable law to indemnitors
or guarantors.

 

9

 

 

9.           Waiver. No waiver of any provision of this Indemnity Agreement nor
consent to any departure by Indemnitors therefrom shall in any event be
effective unless the same shall be in writing and signed by Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on Indemnitors shall in
any case entitle Indemnitors to any other or further notice or demand in similar
or other circumstances.

 

10.         Exercise of Remedies. No failure on the part of Lender to exercise
and no delay in exercising any right or remedy hereunder, at law or in equity,
shall operate as a waiver thereof. Lender shall not be estopped to exercise any
such right or remedy at any future time because of any such failure or delay;
nor shall any single or partial exercise of any such right or remedy preclude
any other or further exercise of such right or remedy or the exercise of any
other right or remedy.

 

11.         Assignment. Lender may assign its interest under this Indemnity
Agreement to any successor to its respective interests in the Property or the
Loan Documents. This Indemnity Agreement may not be assigned or transferred in
whole or in part by Indemnitors, except upon prior written consent of Lender,
and any purported assignment by Indemnitors of this Indemnity Agreement (without
Lender's prior written consent) shall be void ab initio and of no force or
effect.

 

12.         Counterparts. This Indemnity Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of such
counterparts taken together shall constitute but one and the same instrument.

 

13.         Governing Law. This Indemnity Agreement shall be governed by, and
shall be construed in accordance with, the laws of the State of North Carolina.

 

14.         Modifications. This Indemnity Agreement may be amended or modified
only by an instrument in writing which by its express terms refers to this
Indemnity Agreement and which is duly executed by Indemnitors and consented to
in writing by Lender.

 

15.         Attorneys' Fees. If Lender commences litigation for the enforcement,
termination, cancellation or rescission of this Indemnity Agreement, or for
damages for the breach of this Indemnity Agreement, Lender shall be entitled to
its reasonable attorneys' fees (including, but not limited to, in-house counsel
fees) and court and other costs incurred in connection therewith.

 

16.         Interpretation. This Indemnity Agreement has been negotiated by
parties knowledgeable in the matters contained herein, with the advice of
counsel, is to be construed and interpreted in absolute parity, and shall not be
construed or interpreted against any party by reason of such party's preparation
of the initial or any subsequent draft of the Loan Documents or this Indemnity
Agreement.

 

17.         Severability. If any term or provision of this Indemnity Agreement
shall be determined to be illegal or unenforceable, all other terms and
provisions in this Indemnity Agreement shall nevertheless remain effective and
shall be enforced to the fullest extent permitted by law.

 

10

 

 

18.         Other Laws. Nothing in this Indemnity Agreement, and no exercise by
Lender of its rights or remedies under this Indemnity Agreement, shall impair,
constitute a waiver of, or in any way affect Lender's rights and remedies with
respect to Indemnitors under any Environmental Laws, including without
limitation, contribution provisions or private right of action provisions under
such Environmental Laws.

 

19.         Notices. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing; (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

Borrower: BR-TBR Whetstone Owner, LLC   c/o Bluerock Real Estate Holdings, LLC  
712 Fifth Avenue, 9th Floor   New York, New York  10019   Attention: Jordan B.
Ruddy, President   Telephone: (646) 278-4223   Facsimile: (212) 278-4220      
And with a copy to: Hirschler Fleischer – Attorneys at Law   P.O. Box 500  
Richmond, VA  23218-0500   Attention: Edward S. Flanagan, Esq.   Telephone:
(804) 771-9592   Fax: (804) 644-0957       Guarantor: Bluerock Residential
Growth REIT, Inc.   c/o Bluerock Real Estate Holdings, LLC   712 Fifth Avenue,
9th Floor   New York, New York  10019   Attention: Jordan B. Ruddy, President  
Telephone: (646) 278-4223   Facsimile: (212) 278-4220       With a copy to:
Hirschler Fleischer – Attorneys at Law   P.O. Box 500   Richmond, VA  23218-0500
  Attention: Edward S. Flanagan, Esq.   Telephone: (804) 771-9592   Fax: (804)
644-0957

 

11

 

 

Lender: KeyBank National Association   225 Franklin Street, 18th Floor   Boston,
Massachusetts  02110   Attention: Christopher T. Neil, Institutional Real Estate
  Telephone: (617) 385-6202   Facsimile: (617) 385-6293       With a copy (which
shall not constitute notice) to:         Locke Lord LLP   2800 Financial Plaza  
Providence, Rhode Island 02903   Attention: Gail E. McCann, Esq.   Telephone:
(401) 276-6527   Facsimile: (888) 325-9041

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

20.         Joint and Several Liability. Indemnitors agree that they shall each
be jointly and severally liable for the performance of the Environmental
Obligations and all other obligations of Indemnitors contained herein.

 

21.         Captions. The headings of each section herein are for convenience
only and do not limit or construe the contents of any provisions of this
Indemnity Agreement.

 

(The next page is the signature page.)

 

12

 

 

IN WITNESS WHEREOF, Indemnitors have caused this Indemnity Agreement to be
executed as of the day and year first above written.

 

  BR-TBR WHETSTONE OWNER, LLC, a
Delaware limited liability company           By: /s/ Jordan Ruddy      Jordan
Ruddy, Authorized Signatory         BLUEROCK RESIDENTIAL GROWTH REIT,
INC., a Maryland corporation             By:   /s/ R. Ramin Kamfar       R.
Ramin Kamfar       Chairman of the Board, Chief Executive
Officer and President

 

[Signature Page to Environmental Indemnity (Whetstone Apartments)]

 

 

 

 

Exhibit A

 

Legal Description

 

FEE TRACT

 

All of the following land, with the buildings and improvements thereon, lying
and being situate in Durham County, North Carolina, and being more particularly
described as follows:

 

BEING all of that certain parcel containing approximately 2.0994 acres as shown
on a map entitled "Exempt Final Recombination Plat 300 Jackson Street & 501
Willard St" recorded in Plat Book 192, Page 3, Durham County Registry which is
more fully described as:

 

Beginning at a PK nail on the eastern right of way of Willard Street; thence
with a curve turning to the right with an arc length of 31.04', with a radius of
20.00', with a chord bearing of N 45°11 ' 41" E, with a chord length of 28.02'
to an existing iron pipe; thence N 89°41'27" E a distance of 185.08' to an
existing iron pipe; thence with a curve turning to the right with an arc length
of 114.62', with a radius of 190.37', with a chord bearing of S 73°14'22" E,
with a chord length of 112.90' to an existing iron pipe; thence S 59°12'33" E a
distance of 111.39' to an existing iron pipe; thence S 30°47'27" W a distance of
90.76' to an existing iron pipe; thence S 27°33'27" W a distance of 158.72' to
an existing iron pipe; thence N 59°12'33"W a distance of 113.65' to an existing
iron pipe; thence N 89°21'33"W a distance of 193.78' to an existing iron pipe;
thence N 00°38'27"E a distance of 227.18' to an existing iron pipe; which is the
point of Beginning, having an area of 91,449.07 square feet or 2.099 acres as
shown on plat prepared by Coulter Jewell Thames PA recorded in the Durham County
Registry in Book 192 Page 3.

 

EASEMENT TRACT

 

TOGETHER WITH easements contained or conveyed in that certain Temporary Easement
Agreement by and between BR-TBR Whetstone Owner, LLC, TriBridge Residential,
LLC, University Ford, Inc., and University Properties of N.C., L.L.C. being
recorded in Durham County Registry prior to the Deed of Trust from BR-TBR
Whetstone Owner, LLC to KeyBank National Association.

 

 

 

 

Exhibit B

 

Environmental Reports

 

Freddie Mac Multi-Family Seller/Servicer Phase I Environmental Site Assessment
of Whetstone Apartments prepared by Blackstone Consulting LLC dated February 11,
2015

 

 

 

